722 N.W.2d 433 (2006)
Elizabeth A. BANASZAK, Plaintiff-Appellee,
v.
NORTHWEST AIRLINES, INC., Defendant/Cross-Plaintiff, and
Otis Elevator Company, Defendant/Cross-Defendant-Appellant, and
County of Wayne, and Hunt Construction Group, Inc., Defendants.
Docket No. 130901. COA No. 263305.
Supreme Court of Michigan.
October 25, 2006.
On order of the Court, the application for leave to appeal the February 28, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of *434 Appeals and REINSTATE the order of the Wayne Circuit Court granting summary disposition to defendant Otis Elevator Company. Otis entered into a contract to install moving walkways in a new airport terminal. As part of that contract, Otis was required to provide a cover over the "wellway," an opening at the end of the moving walkway that contains the mechanical elements. The purpose of the cover was to protect persons using that area. The plaintiff was injured when she stepped on an inadequate piece of plywood covering the "wellway." This hazard was the subject of the Otis contract. As a result, Otis owed no duty to plaintiff that was "separate and distinct" from its duties under the contract. Fultz v. Union-Commerce Associates, 470 Mich. 460, 683 N.W.2d 587 (2004).
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.